Citation Nr: 1328234	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  07-28 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, currently diagnosed as schizoaffective disorder, depression, anxiety, and panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1990 to January 1991, and served on active duty from April 1992 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim currently on appeal. 

The Veteran testified at a hearing before the undersigned at the RO in Waco, Texas, in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In October 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

The Veteran's Virtual VA paperless claims file has been reviewed in preparing this decision, along with his paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2012 Remand, the Veteran was afforded a VA examination and an opinion in February 2013.  The VA examiner opined that it was at least as likely as not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner provided the rationale that there was a causal link between depressive and anxiety disorders and essential tremor.  The VA examiner's opinion is not responsive to the Board's questions raised in the Remand.  Rather, the rationale provided appears to be a 'cut and paste' error as the issue of the presence of essential tremor and its relationship to a psychiatric disorder is not a part of the Veteran's claim.  Consequently, the examination report must be returned to the examiner for a clarification of opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998).    

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the February 2013 VA examination (or another appropriate examiner if unavailable) for a clarification of opinion in regard to the Veteran's psychiatric disability.  The VA examiner's provided rationale linking essential tremor to a psychiatric disorder is not responsive to the Board's questions.  In this regard, the Board again asks that the examiner provided an opinion on the following:

 (a) Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from any psychiatric disorder that manifested during, or as a result of, active military service?  In formulating an opinion, the examiner should consider and discuss the Veteran's and his wife's statements regarding in-service and chronic symptomatology.  The examiner should also consider and discuss whether the time the Veteran was AWOL may be reflective of in-service psychiatric symptomatology.  

(b) If it is determined that the Veteran's psychiatric disability(s) did not manifest during, or as a result of, active military service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that this disability is 1) caused by or 2) aggravated by the Veteran's service-connected low back disability.  

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale for all opinions expressed must be provided and the Veteran's lay statements of chronic symptomatology must be considered and discussed.  

2.  The RO/AMC should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


